                               United States District Court
                             Western District of North Carolina
                                    Charlotte Division

 Jonathan Daniel Sheppard,               )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             3:21-cv-00313-MR
                                         )
                   vs.                   )
                                         )
 Eddie Cathey, et al.,                   )
                                         )
               Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on September 7, 2021.

                                                September 7, 2021




          Case 3:21-cv-00313-MR Document 10 Filed 09/07/21 Page 1 of 1
